BSS TAS MOONE “Document 69 Filed 76/22/20" Page 305 3°! 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

4
HECTOR ROSARIO,
Plaintiff,
18 CV 445 (VB)
-against-
AMENDED JUDGMENT
VILLAGE OF SLEEPY HOLLOW,
Defendant.
wees -X

 

WHEREAS, on October 21, 2020, Judgment was entered for Plaintiff Hector Rosario in
the sum of $250,000.00 for compensatory damages as against the Defendant, and

WHEREAS, on October 22, 2020, the parties, through their respective counsel, agreed to the
entry of an Amended Judgment in the total amount of $345,000.00, inclusive of Plaintiff's
reasonable attorneys’ fees and costs,

NOW THEREFORE it is hereby ORDERED, ADJUDGED AND DECREED: That
Plaintiff Hector Rosario have an Amended Judgment in the sum of $345,000.00 for compensatory
damages, and his reasonable attorneys’ fees and costs, as against the Defendant.

Dated: White Plains, New York

OctoberZ6, 2020
RUBY J. KRACIK
AR

So Ordered: -,
wl | & Av, MW hot

U.S.D.J. . @lerk df Court

 
 
 
  

  
